UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6693


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

EUGENE BARNES,

                 Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:11-cr-00023-IMK-1)


Submitted:   July 29, 2016                 Decided:   August 2, 2016


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Brown, Appellant Pro Se. Zelda Elizabeth Wesley,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eugene Barnes appeals the district court’s order denying

his   18   U.S.C.   § 3582(c)(2)   (2012)   motion   for   reduction   of

sentence.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     United States v. Barnes, No. 1:11-cr-00023-IMK-

1 (N.D.W. Va. Sept. 25, 2015).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                AFFIRMED




                                    2